Citation Nr: 0429938	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-03 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from January 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The decision granted service connection for 
the veteran's PTSD and tinnitus, effective June 1999.  The RO 
assigned a 30 percent rating for his PTSD and a 10 percent 
rating for his tinnitus.  He appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher initial rating for his 
PTSD, apprised of whose responsibility - his or VA's, it was 
for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of his appeal 
has been obtained.

2.  The veteran's PTSD is manifested by mild short-term 
memory impairment, rambling speech, and sleep impairment, but 
is not productive of occupational and social impairment due 
to such symptoms as:  circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impaired long-term memory; 
impaired thought processes; and mood disturbances.

3.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for tinnitus, even if 
bilateral (i.e., affecting both ears), and the veteran's 
tinnitus does not present an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2004).

2.  The veteran's claim for an initial rating higher than 10 
percent for his tinnitus lacks legal merit.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Moreover, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, as alluded to earlier, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This, in turn, would 
compensate the veteran for times since filing his claims when 
his disabilities may have been more severe than at other 
times during the course of his appeal.

I.  Entitlement to an Initial Rating Higher than 30 Percent 
for PTSD

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2002 rating 
decision appealed and the January 2003 statement of the case, 
as well as a June 2001 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the June 
2001 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.



Also bear in mind that, although the June 2001 VCAA letter 
was sent in the context of the veteran establishing his 
entitlement to service connection, that was understandable 
because that was the specific benefit he was requesting at 
that particular time.  It was not until more recently, after 
service connection was granted, that the propriety of his 
initial ratings was called into question.  And VA is not 
required to send him another VCAA letter on this downstream 
issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (NOD), which raises a new 
issue in response to notice of its decision on a claim for 
which VA already has given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  In 
this regard, the veteran's service medical records and VA 
medical records have been obtained.  In addition, he was 
provided a VA examination.  And he was provided several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's June 2001 VCAA letter.  
There is no indication, however, that other evidence 
specifically pertaining to his claim for a higher initial 
rating for his PTSD needs to be obtained.  So the Board finds 
that the duty to assist has been satisfied and the case is 
ready for appellate review.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Note also that the June 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection for PTSD in August 
2002.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 
2004), discussing the Court's holding in Pelegrini II.  In 
Pelegrini II, just as in Pelegrini I, the Court held, among 
other 


things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Togus, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the June 2001 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of June 2001, the veteran was 
requested to respond within 60 days, but was informed that he 
had up to one year to submit evidence.  And it has been more 
than one year since the June 2001 letter.  Nevertheless, 
on December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 38 
U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Historically, as already mentioned, the veteran was granted 
service connection for his PTSD in an August 2002 rating 
decision.  A 30 percent disability evaluation was assigned, 
retroactively effective from June 18, 1999.

A January 2000 VA medical record notes the veteran had 
problems with some anxiety and depression, in particular, 
financial worries.

A June 2001 VA treatment note states the veteran again 
reported problems with anxiety and depression.

The veteran was afforded a VA examination in May 2002.  
According to the report, he complained of nightmares, 
hypervigilance, irritability, and a phobia of war movies, as 
well as sleep impairment.  He denied a history of inpatient 
or outpatient psychiatric treatment and denied being 
prescribed medications for mental illness.  He related that 
he worked as a welder at a shipyard until he was injured and 
that he now worked as a welder and at a food concession 
stand, for approximately 20 to 25 hours per week.  He also 
related that he was married and had a daughter, who was a 
young adult.  Objective mental status examination disclosed 
that he had some difficulty with concentration, but that 
there was no evidence of delusions or hallucinations.  Eye 
contact was good and he was oriented, with adequate hygiene.  
He denied suicidal and homicidal ideation, as well as panic 
attacks.  His recent memory was diminished, but there was no 
evidence of obsessions.  His speech was rambling and his mood 
was depressed.  He appeared to be overtired.  The diagnosis 
was PTSD and a Global Assessment of Functioning (GAF) score 
of 60 was assigned for moderate occupational and social 
symptoms.  The VA examiner also noted that the veteran 
adapted poorly to stress, but was able to perform the 
activities of daily living.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2003).  The veteran's PTSD is 
currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent disability evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.



A 50 percent disability evaluation is assigned under this 
code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that his overall disability 
picture is consistent with the currently assigned 30 percent 
rating and, therefore, a higher evaluation is not warranted.  
The objective clinical evidence of record does not show that 
he has difficulty understanding complex commands, or has 
impaired long-term memory, impaired abstract thinking, 
impaired judgment, disturbances of motivation and mood 
(except, perhaps, for some anxiety and depression over his 
financial situation, not his PTSD per se), or difficulty 
maintaining relationships.  The report of his VA examination 
in May 2002 indicates he is correctly oriented (to time, 
person, place and situation) and cooperative, with good 
hygiene, despite his depression.  In addition, there is no 
evidence of delusions, homicidal ideation, or evidence of 
paranoia.  There likewise is no evidence of obsessive-
compulsive behavior or poor impulse control.  And although he 
has rambling speech, there is no evidence of an impaired 
thought process or cognitive impairment.  He also is able to 
participate in many activities of daily living, despite his 
PTSD symptoms of mild memory and sleep impairment, which are 
contemplated by the currently assigned 30 percent evaluation.

Additionally, the Board observes that the veteran does not 
require psychiatric treatment or medication for his PTSD.  
Moreover, his most recent GAF score, as a result of the 
impact of his service-connected PTSD, was reported to be 60.  
This is indicative of moderate symptoms such as a flat affect 
or occasional panic attacks, or moderate difficulty in social 
or occupational functioning (i.e., few friends, 
conflicts with peers).  See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. 
§ 4.130.  Therefore, his symptomatology most closely fits 
within the criteria for the currently assigned 30 percent 
rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher initial rating on an extra-schedular 
basis.  But the facts and circumstances of this case do not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, by his own admission, he lost his job as 
a welder in a shipyard due to an injury, and he has worked - 
albeit on a part-time basis, since that time.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
PTSD, on either a schedular or extra-schedular basis, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Entitlement to an Initial Rating Higher than 10 Percent 
for Tinnitus

As previously mentioned, the VCAA was signed into law on 
November 9, 2000.  The Board acknowledges the veteran has not 
been provided notice of the VCAA regarding his tinnitus 
claim, specifically, as required by 38 U.S.C.A. § 5103(a).  
But the Court has held that the statutory and regulatory 
provisions pertaining to VA's duties to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  

Significantly, an opinion from the VA General Counsel has 
held that in claims for separate evaluations for tinnitus for 
each ear, as is the situation in this case, notice under 
38 U.S.C.A. § 5103(a) is not required.  See VAOPGCPREC 2-2004 
(Mar. 9, 2004).  In that opinion, the VA General Counsel held 
that under 38 U.S.C.A. § 5103(a) the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate the claim for separate disability evaluations 
for each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to a separate rating is barred by 
the current Diagnostic Code 6260 and by the previous versions 
of Diagnostic Code 6260, as interpreted by a precedent 
opinion of the General Counsel that is binding on all 
department officials and employees.  See also VAOPGCPREC 5-
2004 (Jun. 23, 2004) ("under 38 U.S.C.A. § 5103(a), [VA] is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claim 
ineligible for the claimed benefit.")  The Board is bound in 
its decision by these precedent opinions of the Chief Legal 
Officer of the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 
20.101(a).  

Furthermore, in this particular case at hand, the facts are 
not in dispute; resolution of the veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of separate ratings for bilateral tinnitus.  
Thus, additional evidence will not change the outcome of the 
appeal.  VA has no further duty, therefore, to notify him of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Historically, as previously discussed, the veteran was 
granted service connection for his tinnitus in an August 2002 
rating decision.  A 10 percent disability evaluation was 
assigned, effective June 18, 1999.

A December 2000 VA medical record states the veteran 
complained of constant ringing in his ears (i.e., tinnitus).

The July 2002 VA examination report indicates the veteran 
again complained of constant bilateral tinnitus.  An addendum 
to the report states that the VA examiner opined that the 
veteran's duties during service placed him in a high-risk 
noise environment made it more likely that some portion of 
his current hearing loss was related to his military service.  
And the VA examination report found that his tinnitus was due 
to the same etiology as his hearing loss.

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent evaluation for recurrent 
tinnitus.  Note (1) provides that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other Diagnostic Code except where 
tinnitus supports an evaluation under one of those Diagnostic 
Codes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 1999).

The Board notes that prior to June 10, 1999, a 10 percent 
evaluation was assigned when tinnitus was "persisted as a 
symptom of head injury, concussion, or acoustic trauma."  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Effective June 10, 
1999, the VA Schedule for Rating Disabilities, 38 C.F.R. Part 
4, was amended regarding evaluating hearing impairment and 
other diseases of the ear.  See 64 Fed. Reg. 25208, 25209 
(1999) (codified at 38 C.F.R. § 4.85-4.87).  As noted, the 
current regulation, as revised in June 1999, provides for an 
evaluation of recurrent tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6200 and a 10 percent evaluation is assigned 
under the current criteria when tinnitus is recurrent.  



The Board notes further that Diagnostic Code 6260 was revised 
again, effective June 13, 2003, to clarify that separate 
ratings for each ear are not warranted for tinnitus.  In 
particular, the following two notes were added to Diagnostic 
Code 6260.  

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head.  

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definite cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.  

68 Fed. Reg. 25822 (May 15, 2003).

An opinion from the VA General Counsel has held that 
"Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code."  See VAOPGCPREC 2-2003 
(May 22, 2003).  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  
See also Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5.  

Based on the foregoing, the Board finds that the RO was 
correct in denying an evaluation in excess of 10 percent for 
bilateral tinnitus.  As noted, the Schedule for Rating 
Disabilities provides a maximum schedular evaluation of 
10 percent for recurrent tinnitus.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The Board also observes that the 
rating criteria under Diagnostic Code 6260 provide that 
adjudicator should assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2).  

In denying the veteran's claim, the Board has considered 
whether the new regulation can be applied to this case 
because it was issued after the original date of the 
veteran's claim.  It is clear that the new regulation cannot 
be applied earlier than it's own effective date.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000; 
see also Rhodan v. West, 12 Vet. App. 55, 55 (1998), vacated 
on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  However, 
the VA General Counsel effectively addresses this matter in 
VAOPGCPREC 2-2003, wherein it was stated that the recent 
amendments to Diagnostic Code 6260 merely restate the law as 
it previously existed, and that as a result, neither the 
prior nor amended regulation authorized separate ratings for 
tinnitus.  In other words, VA regulations currently and 
previously do not allow for separate ratings for bilateral 
tinnitus.  VAOPGCPREC 2-2003 merely explains these 
regulations and it does not alter their effective dates.  
Therefore, the prohibition against separate evaluations for 
tinnitus in each ear has consistently been in effect.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.25(b), which provide, in pertinent part, that "except as 
provided in (the rating) schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  To the 
extent that the veteran contends that he suffers from a 
bilateral "disability" arising from a single disease entity, 
for which he is entitled to separate compensable evaluations, 
the Board notes that in Wanner v. Principi, 17 Vet. App. 4 
(2003), the Court directed that the Board must discuss the 
provisions of 38 C.F.R. § 4.25(b) in cases involving an 
increased rating for tinnitus.  The Court held that 
Diagnostic Code 6260 (1998) was invalid since it was 
inconsistent with 38 U.S.C.A. § 1110 (West 2002).



On appeal, the United States Court of Appeals for the Federal 
Circuit reversed the Court's decision and concluded that:  

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and contents selected, is 
insulated from judicial review with one 
recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
Rating Schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' and [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

See Wanner v. Principi, 370 F.3d 1124 (2004).  

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for 
tinnitus in each ear.  Accordingly, since the law, and not 
the evidence is dispositive in this case, the Board finds 
that entitlement to an evaluation in excess of 10 percent for 
tinnitus, including separate compensable evaluations for each 
ear, is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, irrespective of whether 
they were raised by the veteran, as required by the holding 
of the Court in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exception or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran simply contends that he should be entitled to 
separate compensable evaluations for each ear for his 
tinnitus, and there has been no assertion or showing by him 
that his tinnitus has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher disability rating 
for the veteran's tinnitus, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for an initial rating higher than 30 percent for 
PTSD is denied.

The claim for an initial rating higher than 10 percent for 
tinnitus is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



